Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 10-11, 13, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian (US Pre-Grant Publication 2018/0337992) in view of Xia et al. (US Pre-Grant Publication 2018/0173755), in view of O’Neill (US Pre-Grant Publication 2003/0182414), and further in view of Sarcevic (“The Postgre SQL Query Cost Model”). 

As to claim 2, Kurian teaches a method comprising:
[Providing] a user interface (see paragraphs [0041] and [0064]-[0065]. Users and administrators are able to provide job requests); 
Receiving a selection of the user interface (see paragraphs [0018] and [0041]. The system may receive a request for transfer of data. As noted in paragraph [0041], a user submits job parameters); 
In response to the selection, receiving an instruction to upload data from a local database comprising an in-memory database, to a remote database (see paragraphs [0019] and [0021]. Kurian discusses sending a data load from a source to a destination through a network. The source is a local database and the destination is a remote database. As noted in paragraphs [0048]-[0049], memory may be used to store data),
Wherein the selection indicates a single instance (see paragraphs [0041]-[0043]. Each job appears to be singular. Each job contains set parameters and a record is made of each job’s success or failure. Thus, each job appears to be a “single instance”); 
Calculating, by an in-memory database engine of the in-memory database, a value for an expected volume of the data (see paragraph [0023] and [0041]. The size of the data load is calculated);
… 
generating a job profile including the value (see paragraph [0023] and [0041]. The size of the data load is included among the delivery parameters in the request for the delivery of the data load); 
communicating the job profile to the remote database (see paragraph [0021]. The data transmission controller, including the request and delivery parameters, may be part of the destination server, or remote database. Also see paragraph [0031], wherein the request and delivery parameters are transmitted to the data transmission controller and may be received by the destination); and 
uploading the data to the remote database according to the single instance based on the job profile (see paragraph [0068]. The data is sent from the source to the destination); 
Kurian does not clearly show:
Displaying a user interface; 
… the value comprising an estimated volume, and the calculating comprises parsing an execution plan used by the local database using an output of an EXPLAIN statement for PostgreSQL; 
releasing a resource allocated to handle the uploading; 
Xia shows 
Displaying a user interface (see paragraph [0063]. A user interface of job connections may be displayed to a user); 
An in-memory database (see paragraphs [0012] and [0042]. Data from a database may be stored in memory); 
An in-memory database engine of the in-memory database calculating a value for an expected volume of the data, wherein the value comprises an estimated volume (see paragraphs [0012] and [0042]. Data is stored in memory and the system calculates the size of a job), 
Generating a job profile including the value (see paragraph [0042]. Xia shows considering jobs based on a variety of factors, including a value (how big a job is). Resources are tables in Xia, see paragraph [0012]);  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Kurian by the teachings of Xia, because both references are directed towards transferring data from a source to a destination and because Xia provides additional metrics that Kurian can analyze to more accurately determine a cost of a transfer. This will give an administrator of Kurian more insight and control over how transfers are performed. 
O’Neill teaches: 
releasing a resource allocated to handle the uploading (see paragraph [0152]); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Kurian by the teachings of O’Neill, because both references are directed towards transferring data from a source to a destination and because O’Neill provides for releasing and reusing resources when a data transfer operation is complete. This will make the systems of Kurian allocate and use its resources more efficiently. 
Sarcevic teaches: 
Displaying a user interface (see Sarcevic in general. Several pages show a screen shot of user submitted commands); 
the calculating comprises parsing an execution plan used by the local database using an output of an EXPLAIN statement for PostgreSQL (see the section “Making Use of the Explain PostgreSQL Command,” which discusses how using an output of an EXPLAIN statement may be used to estimate costs).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Kurian by the teachings of Sarcevic, because Sarcevic provides additional metrics that Kurian can analyze to more accurately determine a cost of a transfer. This will give an administrator of Kurian more insight and control over how transfers are performed. 

As to claim 3, Kurian as modified by Xia teaches a method as in claim 2 wherein the calculating is based upon historical upload jobs to the remote database (see Xia paragraph [0043]. Xia has a “query history logging unit” that is analyzed for determining aspects of jobs).

As to claim 4, Kurian as modified by Xia teaches a method as in claim 2 wherein the calculating references an existing service: 
of a remote system including the remote database (see Xia paragraphs [0042] and [0051]), or 
of a local system including the local database (see Xia paragraphs [0030], [0042], and [0051]).

As to claims 10 and 15, see the rejection of claim 2. 
As to claims 11 and 16, see the rationale of the rejection of claim 3. 
As to claims 13 and 19, see the rationale of the rejection of claim 4.


Response to Arguments
Applicant's arguments filed 20 September 2022 have been fully considered but they are not persuasive. 

In response to Applicant’s remarks on page 5 of the response, Applicant reminds Applicant’s that unclaimed features from the specification, such as the details of how a selection of a “single instance” affects job processing, receive no patentable weight until claimed. Additionally, nothing in the current claim language indicates that the selection of a “single instance” is a checkbox displayed in the interface that, when selected in the interface, affects job processing. 
The references show a “single instance” in so far as each job submitted in Kurian is singular. The job occurs a single time. 

Applicant argues that “little or no space is devoted by Xia to disclosing the big data database from which pre-loading occurs. In fact, that big database is not even shown in Figure 1E above (but apparently comes from the bottom left) … Given Xia’s focus upon pre-loading data from a remote database to a local database, it is respectfully asserted that this reference cannot legitimately be relied upon as teaching or even suggested the claimed loading from a local database to a remote database.” 
In response to this argument, it is noted that data is still being distributed from a source database (local database) to an external destination (remote database). Thus, the teachings of Xia are still relevant and teach the cited portions of the claimed invention. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152